DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinji Aoki et al. U.S. Patent 7,261,372 B2 (Aoki).
Regarding claim 1, Aoki discloses a conveyance seat, comprising: a seat cushion (Figure 1 Element 11), and a fan (Element 13) provided in the seat cushion, wherein the seat cushion is provided with a plate-shaped pan frame (Element 37 with 37b), the fan is provided below the pan frame, a duct (Figure 5 Element 35 and 36) is connected to the fan, and an opening through which the duct extends is formed in the pan frame (Figure 4).  
Regarding claim 2, Aoki discloses the conveyance seat wherein the duct (Element 35) has a bellows shape including a recess and a protrusion that are formed continuously in one direction, and the recess of the bellows shape is arranged so as to overlap the opening of the pan frame in the one direction (Figure 5 Elements 35-37).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Sachio Kobayashi U.S. Patent Publication 2017/0036575 A1 (Kobayashi).
Regarding claim 3, Aoki discloses the conveyance seat comprising a bracket (Figure 4 Element 43).  Aoki does not directly disclose details of the brackets.  Kobayashi discloses a seat comprising a seat frame with a fan secured to the pan frame (Figure 10); further comprising a bracket (Figure 10 Element 400) for disposing the fan in the seat cushion; wherein the bracket includes a main body portion (Element 410) formed at a position separated from the pan frame with the bracket being attached to the pan frame, and attachment portions attached to the pan frame (Element 412a, 413a, 413b), and the fan is attached to the main body portion of the bracket (as shown in configuration in Figure 10).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Aoki as taught by Kobayashi to include Kobayashi’s bracket.  Such a modification would produce an enhanced means to secure the fan to the seat frame. 
Regarding claim 5, Aoki in view of Kobayashi discloses the conveyance seat wherein a harness is connected to the fan, 21a clip is attached to the harness, and a fixing portion for fixing the clip is provided in the bracket ([0102] and Figure 11, Kobayashi).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Sachio Kobayashi U.S. Patent Publication 2017/0036575 A1 (Kobayashi) further in view of Atsushi Okimura et al. U.S. Patent 10,293,720 B2 (Okimura).
Regarding claim 4, Aoki in view of Kobayashi discloses the conveyance seat comprising the bracket (shaped and contoured as disclosed in Element 400, Kobayashi).  Aoki in view of Kobayashi does not directly disclose the bracket to comprise an opening for an unobstructed pathway for air flow from the duct, as the plate is positioned between the fan and the seat surface.  Okimura discloses a conveyance seat comprising a bracket (Element 40) comprising an opening (Element 44) to provide an opening for the duct (Element 30).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Aoki in view of Kobayashi as taught by Okimura to include Okimura’s opening for the duct.  Such a modification would provide an opening for air flow to pass through the bracket.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636